DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on September 30, 2020. It is noted, however, that applicant has not filed a certified copy of the priority application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, first, this claim refers to features in claim 1 (see claim 8, line 2).  A claim which makes reference to a preceding claim to define a limitation is an acceptable claim construction, but where the reference to limitations recited in another claim results in confusion, then a rejection would be proper under 35 U.S.C. 112(b).  MPEP 2173.05(f).  Claim 8 refers to features (for example, “a powder storage box” in claim 8, step (1) and “a backing plate” in claim 8, step (2)) that were previously recited in apparatus claim 1 (see last seven lines of claim 1).  However, there is an antecedent basis issue in that claim 8 refers to those features as though they are new, but they were actually previously recited in an amended portion of claim 1.  Instead of “a powder storage box” and “a backing plate”, it appears these should instead refer to “the powder storage box” and “the backing plate”.  The claim makes it unclear whether Applicant intends to incorporate the apparatus of claim 1 in claim 8, or whether claim 8 redundantly refers to features already included in the claim by reference to claim 1. Note that the amendment to claim 1 appears to have introduced these features and led to the discrepancy, so any features introduced in the May 18, 2022 amendment should also be considered.  See also “a female die cavity” and “gear” in claim 8.
Second, note the discrepancy between “fiber bundle” in claim 8 and fiber-splitting device in claim 1.  It is unclear and indefinite whether the fiber-splitting device is what splits the fiber bundle in claim 8, but if that is the case, claim 1 should be corrected to recite a “fiber bundle-splitting device”.  Correction to claim 7 is also recommended.
Third, in claim 8, step (10), “the preset angle” lacks antecedent basis.

Claim Objections
Claims 2 and 19 are objected to because of the following informalities:  In claim 2, please place a space in line 2 between “rod” and “is”.  In claim 8, step (19), please place a step between “continuous” and “fiber” in the last line.  Other typographical errors may exist, and Applicant is encouraged to review the claims and correct any other issues.

Allowable Subject Matter
Claims 1, 2, 5, and 7 are allowed.  The claims would still be allowable if amended to correct the issues identified in the claims above (i.e. change “fiber-splitting” to “fiber bundle-splitting”).
The attached references illustrate the state of the art prior to filing.  None of these references show the specific structure comprising the electrostatic splitting device, conductive blocks and electromagnets, eccentric wheel, quick-change forming mold, and powder spreading device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742